There does not seem to be any merit in this appeal. The document offered as the will of decedent reads as follows:
"Aug. 8th 14.
"Mr. Swartz 228 N 6 St San Jose In having occupied your room for 5 days I want to pay you $10 Please sign your name Maybe you will think there is a something in the hereafter reading this At any rate when you and Ingersoll meet you can talk it over I had my mind made up to keep your wife out of misery and waited for the crises it has come and she is a free woman so you can for an affinity she will go to the sanitorium today and I pay the bill She will send that cable to her son today that she will come as soon as she is able to start for the hotel. I will give her the money.
"AMELI ANDERSON."
There is nothing in the letter that tends in any way to show an intent by the decedent to make a disposition of her property after her death.
The judgment is affirmed.
Hearing in Bank denied.